PER CURIAM:
The sole issue in this Government appeal from the dismissal of a marijuana indictment is whether the district court correctly held that it lacked subject matter jurisdiction because the marijuana-laden vessel was not within the customs waters of the United States when it was seized.
Two recently decided cases in this Circuit, not available to the district court, indicate that the district court applied incorrect law in dismissing the indictment. We, therefore, vacate and remand for further proceedings in light of United States v. Romero-Galue, 757 F.2d 1147 (11th Cir.1985) and United States v. Gonzalez, 776 F.2d 931, 933 (11th Cir.1985).
VACATED AND REMANDED.